1DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/15/21 is acknowledged. Claims 18-22 are withdrawn from consideration as being directed to a non-elected embodiment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the continuous belt must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Objections
Claims 3-5 and 9 are objected to because of the following informalities: 
Claim 3 twice states “the interior section”. This should be “an interior section” for proper antecedent basis.
Claim 4 states “toward toward”.
Claim 9 states “above the discharge”. This should read “above the discharge port” for proper antecedent basis.
Claim 5 is objected to based on its dependency to claim 4.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 16 states: The pump of claim 11 further comprising a continuous belt hat overlays the tiles to provide sealing to the components. 
 	MPEP2163 II. A. 3. at paragraph three states: "An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole." Regarding the written description requirement for claim 16, no details of the continuous belt are provided in the specification as filed.
 	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." Regarding the written description requirement for claim 16, the continuous belt is not shown in the drawings. 
 	As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:	
 	What type of belt is used?
 	How is the belt attached?
 	Where is the belt located on the pump?
Thus, given the lack of detail in the specification as filed, claim 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bebejian US 20120097506.
 	Bebejian discloses:
 	10.  A particulate transporting pump comprising: an inlet 12 for introducing particulates;  an outlet 44 for expelling the particulates, the outlet offset relative to the inlet (see Fig 1B wherein the outlet is offset to a downward location relative to the inlet at its top location);  a first belt assembly 28A positioned between the inlet and the outlet;  a second belt assembly 28B positioned between the inlet and the outlet, wherein the first belt assembly and the second belt assembly are positioned opposite each other to form a particulate passageway 14, the passageway narrowed away from the outlet (see annotated Fig 1B wherein the passage is narrowed from top dotted line to bottom dotted line away from the outlet 44 which is located at the bottom of the pump). 
 
 	11.  The pump of claim 10, wherein each of the first belt assembly and the second belt assembly comprises a plurality of segments 30A, 30B pivotally connected to each other, and wherein each of the segments include a tile 52 with an angled working face (see e.g. Figs 5-6 and 8). 
 

 
 	13.  The pump of claim 11, wherein the working face of neighboring pairs of the segments overlap (see e.g. Figs 5-6). 

 	17.  The pump of claim 11 wherein each tile includes a groove along a side of the tile to accommodate a seal (see groove in annotated Fig 5 herein; the claim does not claim a seal and therefore a groove on the side which is capable of accommodating a seal is all the claim requires). 
 

    PNG
    media_image1.png
    656
    906
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebejian US 20120097506 in view of Sonwane US 20120321444.
Bebejian discloses:
1.  A pump for transporting particulate material comprising: a first belt assembly 28A and a second belt 28B assembly together defining a passage 14, wherein a working surface of each of the first belt assembly and the second belt assembly are canted with respect to each other (see annotated Fig 1B herein); an inlet 12 for introducing the particulate material into the passage; an outlet 44 for expelling the particulate material from the passage.
 	Bebejian does not disclose the outlet positioned out of line with the inlet.
 	Sonwane discloses the outlet (see e.g. 1030 in Fig 14) positioned out of line with the inlet (see e.g. 1018 in Fig 8).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the outlet configuration of Sonwane in the system of Bebejian to gain any of the benefits described by Sonwane including those in 0065 such as “The flow path 1036 provides the requisite particle breakage as the pulverized carbon-based fuel is forced to change direction and allowed to expand in volume.”.  
  	


    PNG
    media_image2.png
    733
    848
    media_image2.png
    Greyscale

 	Bebejian as modified above discloses:
 	2.  The pump of claim 1 wherein the first belt assembly and the second belt assembly are tapered with respect to each other away from the outlet [see Fig 1B of Bebejian wherein the belts are tapered (widened) with respect to each other as they extend away from the outlet]. 
 
 	3.  The pump of claim 1 further comprising: a first load beam (18A of Bebejian) positioned within the interior section of the first belt assembly; a second load beam (18B of 
 
 	4.  The pump of claim 3, wherein the first load beam and the second load beam 
taper toward toward the outlet (see Fig 1B of Bebejian wherein the first and second load beams are tapered toward the outlet). 
 
 	5.  The pump of claim 4, wherein the taper between the first load beam and the 
second load beam is nonlinear (see annotated Fig 1B of Bebejian herein). 
 
 	6.  The pump of claim 1, wherein each of the first belt assembly and the second belt assembly comprises a plurality of segments, each segment having a working surface that is angled with respect to a plane of travel (see e.g. Fig 5 of Bebejian where the segments of the belt have working surfaces that are angled with respect to the plane of travel which is parallel to the base). 
 
 	7.  The pump of claim 1 wherein the outlet comprises a side exit upward 
discharge (1038 in Fig 14 of Sonwane) that discharges from a side of the pump and includes walls that divert the particulate matter upward relative to the outlet (see Figs 8 and 14 of Sonwane). 
 


 	Regarding claims 14-15, Bebejian does not disclose the limitations of claims 14-15.
 	Sonwane discloses:
 	14.  The pump of claim 10 wherein the outlet discharges from a front side of the pump (see Figs 8 and 14 of Sonwane) and includes a side exit upward discharge (1038 in Fig 14 of Sonwane) having walls that divert the particulate matter upward relative to gravity and the outlet (1038 in Fig 14 of Sonwane). 
  	15.  The pump of claim 14 wherein the walls end toward a discharge port aligned 
at an angle relative to horizontal (see 1038 of Sonwane in Fig 14). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the outlet configuration of Sonwane in the system of Bebejian to gain any of the benefits described by Sonwane including those in 0065 such as “The flow path 1036 provides the requisite particle breakage as the pulverized carbon-based fuel is forced to change direction and allowed to expand in volume.”.  


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746